November 15, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        SOUTHWINDS EXPRESS CONSTRUCTION, LLC, Appellant

NO. 14-15-00610-CV                          V.

                   D.H. GRIFFIN OF TEXAS, INC., Appellee
                    ________________________________

      This cause, an appeal from the June 16, 2015 judgment in favor of appellee
D.H. Griffin of Texas, Inc., was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant Southwinds Express Construction, LLC to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.